NO. 07-02-0083-CV

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                     FEBRUARY 14, 2002

                            ______________________________


                   IN RE JOE G. VERA AND FLORENTINO MORALES

                          _________________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Relators Joe G. Vera and Florentino Morales have filed an original petition for writ

of mandamus requesting that we order the Respondent, Eldon Moody, Chairman of the

Dawson County Democratic Party, to place Joe G. Vera on the ballot for County Judge,

and to place Florentino Morales on the ballot for Precinct 2 County Commissioner for the

2002 Dawson County Democratic Primary. For the reasons expressed, we dismiss the

petition for lack of jurisdiction.


       The Texas Constitution provides that the Courts of Appeals have appellate

jurisdiction co-extensive with the limits of their respective districts. Tex. Const. art. V § 6.

Section 22.201 of the Government Code sets forth the counties comprising each of the

fourteen court of appeals districts in the state of Texas. Tex. Gov’t Code Ann. § 22.201
(Vernon 1988). However, Dawson County does not fall within the counties comprising the

Seventh Court of Appeals District. Id. § 22.201(h). Furthermore, this matter was not

transferred to this court by order of the Supreme Court of Texas. That being so, we have

no jurisdiction to consider the matter. See Hogan v. G., C. & S.F. Ry. Co., 411 S.W.2d
815, 816 (Tex.Civ.App.--Beaumont 1966, writ ref’d).


      Accordingly, the appeal must be and hereby is dismissed. Having been notified by

relators that they are in agreement with this dismissal, no motion for rehearing will be

entertained, and our mandate will issue forthwith.



                                               John T. Boyd
                                                Chief Justice

Do not publish.




                                           2